DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a reply to Applicant's Arguments/Remarks filed on 03/07/2022 for U.S. Application 16/942,884 where: 
a. Claims 1-16 are pending in the application.

Response to Arguments 
Applicant’s arguments, see page 2, filed 03/07/2022, with respect to 1, 2, 4, 5, 7, 8, 10, 11, 13, 14 and 16 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14 and 16 under 102 and 103 have been withdrawn. 

However, the claims 1-16 are still rejected under nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11, 12, 13, 14 of Copending Application No. 16/929,341. The main different is that the instant application claims 1 and 16 are broader than the claims 1 and 14 of copending Application No. 16/929,341. 




	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 11, 12, 13, 14 of Copending Application No. 16/929,341. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the Copending Application No. 16/929,341. 

Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not
patentably distinct from each other because claim 1 of the instant application is broader than the claim 1 of copending Application No. 16/929,341. In this case, it is noted that the instant claim is identical to the claim of instant Application 16/942,884 except without the limitation “based on a brightness statistic, as the first characteristic value, obtained from a diffused light amount image showing an amount of a light reflected by and diffused on the surface of the medium among lights incident on the surface of the medium, and calculate the brightness statistic by counting a number of a pixel indicating a
possible pore, among a plurality of pixels within a unit area in the diffused light amount image,
each of the plurality of pixels having a brightness value.” 

 Also, calculation of penetration degree corresponds to calculation of the contact angle. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants.
 

Instant Application 16/942,884 Claim 1 
Copending Application No. 16/929,341 Claim 1
An information processing device comprising: a processor, wherein the processor is configured to acquire a first characteristic value indicating a shape characteristic of a surface of a medium, and calculate, based on the first characteristic value, a contact angle of a droplet with respect to the medium.

 (calculation of contact angle corresponds to calculation of the penetration degree. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants).   
An information processing device comprising: a processor, wherein the processor is configured to acquire a first characteristic value indicating a shape characteristic of a surface of a medium, and calculate, based on the first characteristic value, a penetration degree of a droplet into the medium 

based on a brightness statistic, as the first characteristic value,
obtained from a diffused light amount image showing an amount of a light reflected by and
diffused on the surface of the medium among lights incident on the surface of the medium, and
calculate the brightness statistic by counting a number of a pixel indicating a
possible pore, among a plurality of pixels within a unit area in the diffused light amount image,
each of the plurality of pixels having a brightness value.

 (calculation of penetration degree corresponds to calculation of the contact angle. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants).  




Instant Application 16/942,884 Claim 2
Copending Application No. 16/929,341 Claim 1
The information processing device according to claim 1, wherein the processor is configured to calculate the contact angle (contact angle corresponds to penetration degree) of the droplet with respect to the medium based on a brightness statistic, as the first characteristic value, obtained from a diffused light amount image showing an amount of a light reflected by and diffused on the surface of the medium among lights incident on the surface of the medium. 
An information processing device comprising: a processor, wherein the processor is configured to acquire a first characteristic value indicating a shape characteristic of a surface of a medium, and calculate, based on the first characteristic value, a penetration degree of a droplet into the medium based on a brightness statistic, as the first characteristic value,
obtained from a diffused light amount image showing an amount of a light reflected by and
diffused on the surface of the medium among lights incident on the surface of the medium, and
calculate the brightness statistic by counting a number of a pixel indicating a
possible pore, among a plurality of pixels within a unit area in the diffused light amount image,
each of the plurality of pixels having a brightness value.

 (calculation of penetration degree corresponds to calculation of the contact angle. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants).  



Instant Application 16/942,884 Claim 3
Copending Application No. 16/929,341 Claim 1
The information processing device according to claim 2, wherein the processor is configured to calculate, as the brightness statistic, a most frequent brightness value representing a smoothness of the surface of the medium based on a brightness of a plurality of pixels within a unit area in the diffused light amount image. 
An information processing device comprising: a processor, wherein the processor is configured to acquire a first characteristic value indicating a shape characteristic of a surface of a medium, and calculate, based on the first characteristic value, a penetration degree of a droplet into the medium based on a brightness statistic, as the first characteristic value,
obtained from a diffused light amount image showing an amount of a light reflected by and
diffused on the surface of the medium among lights incident on the surface of the medium, and
calculate the brightness statistic by counting a number of a pixel indicating a
possible pore, among a plurality of pixels within a unit area in the diffused light amount image,
each of the plurality of pixels having a brightness value.

 (calculation of penetration degree corresponds to calculation of the contact angle. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants).  



Instant Application 16/942,884 Claim 4
Copending Application No. 16/929,341 Claim 6
The information processing device according to claim 1, wherein the processor is configured to acquire a second characteristic value indicating a physical characteristic of the surface of the medium, and calculate the contact angle based on at least one of the first characteristic value and the second characteristic value. 
The information processing device according to claim 1, wherein the processor is configured to acquire a second characteristic value indicating a physical characteristic of the surface of the medium, and calculate the penetration degree based on at least one of the first characteristic value and the second characteristic value.


Instant Application 16/942,884 Claim 5
Copending Application No. 16/929,341 Claim 6
The information processing device according to claim 2, wherein the processor is configured to acquire a second characteristic value indicating a physical characteristic of the surface of the medium, and calculate the contact angle based on at least one of the first characteristic value and the second characteristic value. 
The information processing device according to claim 1, wherein the processor is configured to acquire a second characteristic value indicating a physical characteristic of the surface of the medium, and calculate the penetration degree based on at least one of the first characteristic value and the second characteristic value.
Instant Application 16/942,884 Claim 6
Copending Application No. 16/929,341 Claim 6
The information processing device according to claim 3, wherein the processor is configured to acquire a second characteristic value indicating a physical characteristic of the surface of the medium, and calculate the contact angle based on at least one of the first characteristic value and the second characteristic value. 
The information processing device according to claim 1, wherein the processor is configured to acquire a second characteristic value indicating a physical characteristic of the surface of the medium, and calculate the penetration degree based on at least one of the first characteristic value and the second characteristic value.




Instant Application 16/942,884 Claim 7
Copending Application No. 16/929,341 Claim 11
The information processing device according to claim 4, wherein the processor is configured to acquire, as the second characteristic value, an electrical resistance value on the surface of the medium.
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an electrical resistance value on the surface of the medium. 





Instant Application 16/942,884 Claim 8
Copending Application No. 16/929,341 Claim 11
The information processing device according to claim 5, wherein the processor is configured to acquire, as the second characteristic value, an electrical resistance value on the surface of the medium. 
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an electrical resistance value on the surface of the medium.


Instant Application 16/942,884 Claim 9
Copending Application No. 16/929,341 Claim 11
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an electrical resistance value on the surface of the medium. 
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an electrical resistance value on the surface of the medium. 


Instant Application 16/942,884 Claim 10
Copending Application No. 16/929,341 Claim 12
The information processing device according to claim 4, wherein the processor is configured to acquire, as the second characteristic value, an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium. 
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium. 


Instant Application 16/942,884 Claim 11
Copending Application No. 16/929,341 Claim 12
The information processing device according to claim 5, wherein the processor is configured to acquire, as the second characteristic value, an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium. 



Instant Application 16/942,884 Claim 12
Copending Application No. 16/929,341 Claim 12
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium.
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium.


Instant Application 16/942,884 Claim 13
Copending Application No. 16/929,341 Claim 13
The information processing device according to claim 4, wherein the processor is configured to acquire, as the second characteristic value, both an electrical resistance value on the surface of the medium and an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium. 
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, both an electrical resistance value on the surface of the medium and an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium. 


Instant Application 16/942,884 Claim 14
Copending Application No. 16/929,341 Claim 13
The information processing device according to claim 5, wherein the processor is configured to acquire, as the second characteristic value, both an electrical resistance value on the surface of the medium and an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium.
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, both an electrical resistance value on the surface of the medium and an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium. 


Instant Application 16/942,884 Claim 15
Copending Application No. 16/929,341 Claim 13
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, both an electrical resistance value on the surface of the medium and an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium.
The information processing device according to claim 6, wherein the processor is configured to acquire, as the second characteristic value, both an electrical resistance value on the surface of the medium and an amount of an absorbed infrared light among an amount of infrared lights received by the surface of the medium.


Instant Application 16/942,884 Claim 16
Copending Application No. 16/929,341 Claim 14
A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: acquiring a first characteristic value indicating a shape characteristic of a surface of a medium, and calculating, based on the first characteristic value, a contact angle of a droplet with respect to the medium (calculation of contact angle corresponds to calculation of the penetration degree. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants).  
An information processing device comprising: a processor, wherein the processor is configured to acquire a first characteristic value indicating a shape characteristic of a surface of a medium, and calculate, based on the first characteristic value, a penetration degree of a droplet into the medium based on a brightness statistic, as the first characteristic value,
obtained from a diffused light amount image showing an amount of a light reflected by and
diffused on the surface of the medium among lights incident on the surface of the medium, and
calculate the brightness statistic by counting a number of a pixel indicating a
possible pore, among a plurality of pixels within a unit area in the diffused light amount image,
each of the plurality of pixels having a brightness value.

 (calculation of penetration degree corresponds to calculation of the contact angle. It should be noted that both the calculation of the contact angle and the penetration degree involved exactly the same formula and the same variables and constants).   


 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675